Cooke, J.
Appeal from a decision of the Workmen’s Compensation Board, filed March 22, 1968, which reversed the Referee’s decision and found that claimant sustained a causally related occupational disease. Claimant sewed leather gloves on employer’s electric machine 7% to 8 hours a day for four years, an operation which required constant starting and stopping of the machine approximately once a minute, the former being accomplished by applying pressure with her right foot on a pedal. In December, 1965 pain was experienced in her right calf, same becoming more pronounced in the next few months after a few hours of machine work, and on February 16, 1966 the suffering became severe, a physician was called to her home and employment ceased. Initially identified as a phlebitis but, when pain radiated down the entire right leg eight days later, a diagnosis of sciatic neuritis of the right leg causally related to claimant’s occupation was made. An occupational disease is an ailment which is the result of a distinctive feature of the kind of work performed by claimant and others similarly employed (Matter of Paider v. Park East Movers, 19 N Y 2d 373, 380). Here, the distinctive feature of claimant’s work, common to all jobs of this type, was the persistent repetition of pressure required to be applied to the pedal of the machine to start it and there was substantial medical evidence linking and causally relating this characteristic and the sciatic neuritis (Matter of Harman v. Republic Aviation Corp., 298 N. Y. 285, 288; Matter of Roettinger v. Great Atlantic & Pacific Tea Co., 17 A D 2d 76, affd. 13 N Y 2d 1102; cf. Matter of Goyer v. Fred K. Blanchard, Inc., 25 A D 2d 892; Matter of Elkin v. D. & J. Cleaners, 25 A D 2d 790; Matter of Moore v. Ford Motor Co., 9 A D 2d 165; Matter of Preusser v. Allegheny Ludlum Steel Corp., 4 A D 2d 727, affd. 4 N Y 2d 773; Matter of Briggs v. Hope’s Windows, 284 App. Div. 1077; Matter of Newirth v. La Pidus Printing & Lithographing Co., 273 App. Div. 835). Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Cooke, JJ., concur in memorandum by Cooke, J.